FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            25-FEB-2021
                                            08:01 AM
                                            Dkt. 134 OCOR



              IN THE INTERMEDIATE COURT OF APPEALS

                     OF THE STATE OF HAWAI#I


                            ---o0o---


            STATE OF HAWAI#I, Plaintiff-Appellee, v.
            KEONI I. ROSA, JR., Defendant-Appellant


                       NO. CAAP-XX-XXXXXXX


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                   (CRIMINAL NO. 1PC141000180)


                        FEBRUARY 25, 2021


          GINOZA, CHIEF JUDGE, LEONARD AND HIRAOKA, JJ.


                   SECOND ORDER OF CORRECTION
                       (By: Leonard, J.)

          IT IS HEREBY ORDERED that the Opinion of the court,

filed on August 31, 2020, is hereby corrected as follows:

          At page 21, line 12 from bottom insert the word "the"

after the word "in" so that the sentence now reads as follows:

               action under the circumstances, as occurred
               in the instant case,
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


          The clerk of the court is directed to incorporate the

foregoing change in the original opinion and take all necessary

steps to notify the publishing agencies of this change.

          DATED:   Honolulu, Hawai#i, February 25, 2021.

                                     /s/ Katherine G. Leonard
                                     Associate Judge




                                 2